UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUNIOR JEAN MERILIA,

                Defendant - Appellant.



                            No. 15-4399


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUNIOR JEAN MERILIA,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:14-cr-00073-HEH-1; 3:14-cr-00139-HEH-3)


Submitted:   January 29, 2016             Decided:   February 25, 2016


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John Cadwallader Jones, Jr., JONES LAW OFFICE, Providence Forge,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Michael C. Moore, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated appeals, Junior Jean Merilia appeals

his aggregate 133-month sentence imposed following his guilty

pleas to conspiracy to commit mail and wire fraud, in violation

of   18 U.S.C.   §    1349   (2012),    aggravated   identity    theft,   in

violation of 18 U.S.C. §§ 2, 1028A(a)(1) (2012), and obstruction

of    official       proceedings,      in   violation   of      18   U.S.C.

§§ 2, 1512(c)(2) (2012).      Finding no error, we affirm.

                                       I.

     Merilia first challenges the district court’s intended loss

calculation.     We review a district court’s factual determination

of the amount of loss for clear error.          United States v. Jones,

716 F.3d 851, 859-60 (4th Cir. 2013).

     When calculating the Sentencing Guidelines range applicable

to a fraud offense, the Government is required to establish “the

amount of loss by a preponderance of the evidence.”                  United

States v. Catone, 769 F.3d 866, 876 (4th Cir. 2014).                 “[T]he

[district] court ‘need only make a reasonable estimate of the

loss.’”   United States v. Cloud, 680 F.3d 396, 409 (4th Cir.

2012) (quoting U.S. Sentencing Guidelines Manual § 2B1.1 cmt.

n.3(C) (2014)). 1     Generally, “loss is the greater of actual loss


     1  Guidelines commentary “that interprets or explains a
guideline is authoritative unless it violates the Constitution
(Continued)

                                       3
or intended loss.”        USSG § 2B1.1 cmt. n.3(A); see USSG § 2B1.1

cmt. n.3(A)(ii) (“‘Intended loss’ (I) means the pecuniary harm

that was intended to result from the offense; and (II) includes

intended   pecuniary      harm   that    would   have    been     impossible   or

unlikely to occur . . . .”).

     We conclude that the district court did not clearly err in

calculating the intended loss.           The court relied on evidence law

enforcement agents recovered from a storage unit.                  The evidence

included 747 index cards containing stolen personal information,

along    with   records    of    fraudulent      tax    returns    and   of    the

conspiracy, prepaid debit cards, and online printouts of job

applications containing more personal information.                 The district

court multiplied 747, the number of cards, by the average amount

sought by the conspirators from the fraudulent tax returns.                    We

conclude    that   this    was    a   reasonable       method     of   estimating

intended loss in this case.             See United States v. Miller, 316

F.3d, 495, 504 (4th Cir. 2003) (relying on amounts billed to

Medicaid and Medicare to determine intended loss). 2




or a federal statute, or is inconsistent with, or a plainly
erroneous reading of, that guideline.”    Stinson v. United
States, 508 U.S. 36, 38 (1993).
     2 To the extent that Merilia argues the district court erred
by failing to apply the 2015 amendments to the Sentencing
Guidelines instead of the 2014 Guidelines Manual in effect at
(Continued)

                                        4
                                               II.

       Next, Merilia contends that the district court erred in

applying the sophisticated means enhancement.                                    We also review

the application of this enhancement for clear error.                                         United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).

       The     sophisticated            means        enhancement             applies       when     a

defendant      employs       “especially        complex             or   especially       intricate

offense conduct pertaining to the execution or concealment of an

offense.”       USSG § 2B1.1 cmt. n.9(B).                           “Conduct such as hiding

assets    or   transactions,            or    both,       .    .     .   ordinarily       indicates

sophisticated means.”              Id.       While the scheme must involve “more

than     the    concealment         or       complexities                inherent    in    fraud,”

Adepoju, 756 F.3d at 257, courts can find that a defendant used

sophisticated            means   even    where       he       did    “not    utilize      the    most

complex means possible to conceal his fraudulent activit[y].”

United States v. Jinwright, 683 F.3d 471, 486 (4th Cir. 2012)

(applying sophisticated means enhancement in USSG § 2T1.1(b)(2)

in   context        of    tax    fraud).        “The          court       need    only    find    the

presence       of        efforts   at        concealment             that    go     beyond       (not



the time of his sentencing, we have held that “[p]ost-sentencing
Guidelines amendments do not make a pre-amendment sentence
unreasonable.”  United States v. McCoy, 804 F.3d 349, 353 (4th
Cir. 2015); see also Peugh v. United States, 133 S. Ct. 2072,
2081 (2013).



                                                 5
necessarily far beyond . . . ) the concealment inherent in . . .

fraud.”     Id.    (internal quotation marks omitted).                 Moreover, a

defendant’s individual actions need not be sophisticated; what

matters     is    the    sophistication        of   the    scheme    as     a    whole.

Adepoju, 756 F.3d at 257; Jinwright, 683 F.3d at 486.

       We conclude that the district court did not clearly err in

applying this enhancement.               While Merilia contends that simply

using   a   popular      online    tax    software    to   file     fraudulent        tax

returns is not sophisticated, this argument overlooks the fact

that the district court relied on the scheme as a whole in

applying the enhancement.             The district court correctly noted

that    Merilia    and    his     coconspirators     not    only     used       the   tax

software, but also rented hotel rooms to hide their activities,

caused debit cards to be issued so that their names would not

appear on checks, transferred funds between the debit cards, and

used false identities to further their scheme.                      See Jinwright,
683 F.3d at 486.          Thus, by engaging in these additional acts,

the scheme as a whole went beyond the concealment inherent in

fraud itself, and, therefore, the district court did not clearly

err in applying this enhancement.




                                           6
                                  III.

     Accordingly, we affirm the district court’s judgments.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      7